Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 8, 2022

                                     No. 04-22-00116-CR

                                      James STRIBLIN,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4270
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
        Appellant filed a pro se notice of appeal from an order denying his motion to recuse the
trial court judge who presided over the proceedings that resulted in appellant’s 2017
convictions.
        An order denying a motion to recuse is not a final, appealable order; it may be reviewed
only in an appeal from a final judgment. Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App.
2012). An appeal of the decision to deny a motion to recuse, standing alone, would be
improper. Id. Here, appellant is not challenging the order in an appeal from the final judgments
in his underlying criminal cases.
        Also, it appears the order from which appellant attempts to appeal arises from a post-
conviction request for relief. Texas Code of Criminal Procedure article 11.07 vests complete
jurisdiction over post-conviction relief from final felony convictions in the Texas Court of
Criminal Appeals. See TEX. CODE CRIM. PROC. art. 11.07, §§ 3, 5; Bd. of Pardons & Paroles ex
rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995)
(per curiam). There is no role for the intermediate courts of appeals in the procedure under
Article 11.07. See TEX. CODE CRIM. PROC. art. 11.07, § 3; Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).
        For the above reasons, it appears we do not have jurisdiction to entertain this appeal.
Therefore, appellant is ORDERED to show cause in writing, no later than March 22, 2022,
why this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are
suspended until further order of the court.
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court